Per Curiam.
The action of the trial judge, at the close of the testimony, in taking upon himself the determination of the question whether the defendant was guilty or innocent of the charge laid against him in the indictment, was an usurpation of the function of the jury, and deprived the defendant of his constitutional right to have the question determined by the latter body. Eor this reason the conviction under review will he reversed, and the record remitted to the Hudson Quarter Sessions in order that the case may there he retried.